Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments/response filed on December 23, 2020 have been received.
Claims 1-10 and 12-16 are pending in this application, claims1-3 and 12-16 are withdrawn from further consideration (see Restriction/Election below), and claims 4-10 were examined on the merits to the extents they read on the elected species.

Restriction/Election:
Applicant’s election without traverse of Group IV, claims 4-10, in the reply filed on 12/23/2020 is acknowledged.
Applicant’s election without traverse of the species of the microorganism “Sphingopyxis sp. deposited under accession number CECT 8967”, in the same reply filed on 12/23/2020 is also acknowledged.
Claims 1-3 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The invention appears to employ a specific strain of Sphingopyxis sp. (CECT 8967). It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted on paragraph [0026] of specification.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.
States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.


	A copy of the deposit receipt is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al. (which is cited in IDS filed on 10/23/2018).
Regarding claim 4, Xiao et al. disclose a method for preventing the accumulation or for reducing the content of microcystins present in an aqueous medium which comprises adding to said medium a microorganism from the species Sphingopyxis sp. (USTB-05) and maintaining the culture under conditions suitable for the degradation of said microcystins (Sphingopyxis sp. USTB-05 culture under conditions suitable for the degradation of MC-LR) (see for example, p. 528-529 paragraphs 3.1-3.3, Figure 4 and related description, and Abstract).

Regarding claim 6, Xiao et al. disclose wherein the microorganism has been maintained prior to the addition to the aqueous medium containing microcystins under nutrient starvation conditions (cultures maintained on basic medium of MgSO4, …, etc.) (see for example, p. 527 paragraph 2.2. ).
Regarding claim, wherein the concentration of organic carbon in the aqueous medium is from <1 to 300 mg/L (MC-LR of 4 mg/L) (see for example, p. 529 left-hand column paragraph 3.4).
Regarding claim 8, Xiao et al. disclose wherein said aqueous medium comprises microcystins in a concentration from 0.1 µg/L to 50,000 µg/L (28.8 mg/L or 28800 µg/L) (see for example, p. 529 right-hand column paragraph 3.5).
Regarding claim 9, Xiao et al. disclose wherein said microcystins are selected from the group consisting of microcystin-RR, microcystin-LR, microcystin-YR and combinations thereof (MC-LR) (see p. 528 paragraph 3.1.).
Regarding claim 10, Xiao et al. disclose wherein the conditions suitable for degrading microcystins comprise: - temperature in range between 15°C and 35°C - aerobic conditions - pH between 6 and 8 and/or - incubation time between 1 and 120 hours (at 30°C – pH 7, within 4 days) (see for example, p.528 and paragraph 3.2 and Abstract).
In this case, although et al. do not disclose the claimed designation/deposit number CECT 8967. However, as explained above, because the Sphingopyxis sp. strain disclosed by Xiao et al. shares all the other identifying characteristics with the claimed Sphingopyxis sp. strain, as such it appears to be the same as the claimed Sphingopyxis sp. strain.

Xiao et al. therefore anticipate the claimed method for preventing the accumulation nor for reducing content of microcystins present in an aqueous medium.
In alternative, 

Regarding claim 4, Xiao et al. teach a method for preventing the accumulation or for reducing the content of microcystins present in an aqueous medium which comprises adding to said medium a microorganism from the species Sphingopyxis sp. (USTB-05) and maintaining the culture under conditions suitable for the degradation of said microcystins (Sphingopyxis sp. USTB-05 culture under conditions suitable for the degradation of MC-LR) (see for example, p. 528-529 paragraphs 3.1-3.3, Figure 4 and related description, and Abstract).
Regarding claim 5, Xiao et al. teach wherein the microorganism has been expanded in a culture medium comprising at least one carbon source and at least one nitrogen source in appropriate conditions suitable for growth (using MC-LR as the sole carbon and nitrogen source) (see p. 528 paragraph 3.1.).
Regarding claim 6, Xiao et al. teach wherein the microorganism has been maintained prior to the addition to the aqueous medium containing microcystins under nutrient starvation conditions (cultures maintained on basic medium of MgSO4, …, etc.) (see for example, p. 527 paragraph 2.2. ).
Regarding claim, Xiao et al. teach wherein the concentration of organic carbon in the aqueous medium is from <1 to 300 mg/L (MC-LR of 4 mg/L) (see for example, p. 529 left-hand column paragraph 3.4).
Regarding claim 8, Xiao et al. teach wherein said aqueous medium comprises microcystins in a concentration from 0.1 µg/L to 50,000 µg/L (28.8 mg/L or 28800 µg/L) (see for example, p. 529 right-hand column paragraph 3.5).
Regarding claim 9, Xiao et al. teach wherein said microcystins are selected from the group consisting of microcystin-RR, microcystin-LR, microcystin-YR and combinations thereof (MC-LR) (see p. 528 paragraph 3.1.).
Regarding claim 10, Xiao et al. teach wherein the conditions suitable for degrading microcystins comprise: - temperature in range between 15°C and 35°C - aerobic conditions - pH between 6 and 8 
In this case, although et al. do not teach the claimed designation/deposit number CECT 8967. However, as explained above, because the Sphingopyxis sp. strain taught by Xiao et al. shares all the other identifying characteristics with the claimed Sphingopyxis sp. strain, as such it appears to be an obvious variant of the claimed Sphingopyxis sp. strain taught by Xiao et al. Therefore, claimed method for preventing the accumulation nor for reducing content of microcystins present in an aqueous medium would have been obvious in view of the teachings of Xiao et al. 


Conclusion:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/KADE ARIANI/Primary Examiner, Art Unit 1651